DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/06/2021 has been entered. Claims 1-21 remain pending and are the claims addressed below. The objections previously set forth in the 08/06/2020 Office action have been overcome and are therefore withdrawn. 

Claim Interpretation
Claims 1-17 are directed towards an apparatus (i.e., die assembly). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details). 

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 06/12/2020 Office action are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and independent claim 18 were amended to include the recitation “where the extrusion pin floats in the die”. Referring to the specification as published (US 2019/0224903) for support and clarification, paragraph [0061] states “FIGS. 6A through 6E depict the die and the extrusion pin that floats in the die…The extrusion pin 410 has fins 412 that fit into slots 115 in the die.” 
Paragraph [0061] is the only paragraph in the specification as published which attempts to provide support for the amendment; though, there is still lacking a definition for what Applicant considers the definition of “float” to be in the context of the invention. In the response filed 01/06/2021, the Applicant states that “The extrusion pin in contrast, in the claimed invention is free floating in the die. It is not fixed to anything in the die.” (See page 8, paragraph 6 of the arguments/remarks filed 01/06/2021). 
One of ordinary skill in the art, would reasonably construe the broadest reasonable interpretation of the term “free floating” to be “lacking specific attachment, direction, or purpose” (“Free-floating.” Meriam-Webster.com, Merriam-Webster, n.d. Web. 21 April 2021). However, in the 
Hence, the fins 112 of the extrusion pin 410 fitting into the slots 115 of the die 110 results in the extrusion pin 410 having a specific attachment, direction and purpose in relation to the die 110 and therefore contradicts the broadest reasonable interpretation/definition of “free floating” in regards to the claim recitation “where the extrusion pin floats in the die”. Consequently, there is insufficient disclosure at the time of filing for the claimed extrusion pin (free) floating in the die.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation “where the extrusion pin floats in the die” is indefinite as it is not clear how the extrusion pin floats in the die. Paragraph [0061] of the specification as published (US 2019/0224903) states “FIGS. 6A through 6E depict the die and the extrusion pin that floats in the die.” Thus, it is not clear whether the extrusion pin floating in the die is a result of magnetic levitation in which the pin is being suspended (i.e., floating) with no other support other than magnetic fields, a result of buoyant 
For the purposes of art rejections, and given the broadest reasonable interpretation of “float” is “to rest on the surface of or be suspended in a fluid” (“Float.” Meriam-Webster.com, Merriam-Webster, n.d. Web. 21 April 2021), any prior art having an extrusion pin which rests on a surface of the die is being interpreted to read on the claimed “where the extrusion pin floats in the die.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over SANDFORD et al. (US 2013/0184686; of record) in view of CHUNG et al. (US 2012/0319325; of record).
As to claim 1: SANDFORD discloses an extrusion die assembly 1900 for making a flexible tube ([0077]; FIG. 19; FIG. 21) reading on the claimed die assembly. SANDFORD further discloses the extrusion die assembly 1900 including a fist inlet structure 1902, a second inlet structure 1904, a die plate assembly 1906 and an extrusion assembly 1908 ([0077]); where the inlet 1902 and inlet 1904 each include a channel that is in fluid communication with a supply of a polymer material and in fluid communication with polymer flow channels located within the die plate assembly 1906 that deliver polymer to extrusion assembly 1908 ([0078]). Based on the disclosure of SANDFORD thus far, as well as annotated FIG. 21 from SANDFORD presented below, it is evident SANDFORD reads on the claimed first attachment block having a passage, an inlet port and an exit port, where the passage is operative to transport a molten material from the inlet port to the exit port; a die; and a conduit, where the conduit comprises a passage that is operative to transport the molten material from the first attachment block 

    PNG
    media_image1.png
    582
    845
    media_image1.png
    Greyscale

Moreover, given the interpretation of “float” in the rejections above under section “Claim Rejections – 35 USC § 112”, it can be concluded that SANDFORD also reads on the claimed where the extrusion pin floats in the die, as it is evident in annotated FIG. 21 from SANDFORD’s disclosure presented above the extrusion pin is engaged with the die in such a way that it rests on the surface of the die. 
SANDFORD fails to disclose the claimed travelling template, the travelling template being operative to contact an extrudate that emanates from the die and to transfer a texture to a surface of the extrudate by virtue of pressure applied by a guide tube to the extrudate via the travelling template. However, CHUNG teaches a method and apparatus for forming a catheter ([0001]) in which there is a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the travelling template which transfers a texture to the conduit via pressure taught by CHUNG into SANDFORD as doing so is combining prior art methods according to known methods for the predictable result of forming a textured surface on the outer surface of a conduit with the added benefit of being able to efficiently texture large surfaces that have complex non-planar surfaces ([0022]), as recognized by CHUNG. 
As to claim 2: SANDFORD and CHUNG remain as applied above. SANDFORD, modified by CHUNG, reads on the claimed first support that houses the guide tube; where the first support contains an upper surface of the attachment block (see annotated FIG. 1 provided below; see [0024] of CHUNG), for similar motivation discussed in the rejection of claim 1. While SANDFORD modified by CHUNG does not explicitly disclose the first support contacting an upper surface of the first attachment block, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the components of the die assembly such that the first support contacts an upper surface of the first attachment block since it has been held that a mere rearrangement of an element without modifications of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first support for the purpose of having a more compact die assembly. 

    PNG
    media_image2.png
    442
    672
    media_image2.png
    Greyscale

As to claim 3: SANDFORD and CHUNG remain as applied above. SANFORD, modified by CHUNG, further teaches the claimed first support comprising a first hole and a second hole, where the first hole and the second hole are concentrically arranged and where the first hole facilitates locating the die and where the second hole acts as the guide tube (see FIG. 1 above in the rejection of claim 2, specifically #114, #106 which are first and second holes concentrically arranged), for similar motivation discussed in the rejection of claim 1.
As to claim 4: SANDFORD and CHUNG remain as applied above. SANFORD, modified by CHUNG, also teaches the claimed second support that houses a feed roller where the feed roller supplies the traveling template to contact the extrudate (see annotated FIG. 1 below). 

    PNG
    media_image3.png
    442
    672
    media_image3.png
    Greyscale


As to claim 5: SANDFORD and CHUNG remain as applied above. SANDFORD further discloses the claimed conduit containing a locating element at a surface that is opposed to a surface that contacts the first attachment block, where the locating elements facilitate a locating of the die (see annotated FIG. 21 below). 

    PNG
    media_image4.png
    582
    845
    media_image4.png
    Greyscale

As to claim 6: SANDFORD and CHUNG remain as applied above. SANDFORD further discloses the claimed exit port in the passage of the conduit aligning itself with an entry port in the first outer tube (see annotated FIG. 21 above in the rejection of claim 1).
As to claim 15: SANDFORD and CHUNG remain as applied above and therefore read on the claimed traveling template traveling with a same velocity as the extrudate in a same direction as the extrudate (see FIG. 1 from CHUNG in the rejection of claim 4), for similar motivation discussed in the rejection of claim 1. 
As to claim 16: SANDFORD and CHUNG remain as applied above and therefore read on the claimed texture being replicated on an entire surface of the extrudate along an entire length of the extrudate in a single pass of the extrudate through the guide tube (see CHUNG - FIG. 1; [0022]; [0024]; [0027]), for similar motivation discussed in the rejection of claim 1. 
As to claim 17: SANDFORD and CHUNG remain as applied above. SANDFORD further discloses the claimed the die assembly being affixed to an outlet of an extruder (see the rejection of claim 1). 
As to claim 18: SANDFORD and CHUNG remain as applied above and therefore read on the claimed method (title; [0003]; [0004]; [0061]; FIG. 15) comprising discharging to a die assembly an extrudate, where the die assembly comprises a first attachment block having a passage, an inlet port and an exit port, where the passage is operative to transport a molten material from the inlet port to the outlet port; a die; and a conduit, where the conduit comprises a passage that is operative to transport the molten material from the first attachment block to an entry port of the die, where the die comprises: a first outer tube and an extrusion pin that comprises a post and fins, where the extrusion pin is located in the first outer tube using the fins and where the post extends from the fins in a direction away from the entry port of the die and where the post comprises one or more passages with at least one of these passages being open to the atmosphere to provide for pressure equalization; where the extrusion pin floats in the die; and a travelling template, contacting the extrudate with the 
As to claim 19: SANDFORD and CHUNG remain as applied above and therefore read on the claimed texture being transferred to an entire surface of the extrudate along its entire length in a single pass through the guide tube (see the rejection of claim 16 above). 
As to claim 20: SANDFORD and CHUNG remain as applied above and therefore read on the claimed guide tube applying pressure to an entire surface area of a particular cross section of the extrudate at any given time (see CHUNG – FIG. 1; [0022]; [0024]; [0027]). 
As to claim 21: SANDFORD and CHUNG remain as applied above and therefore read on the claimed extrudate being a conduit (see the rejection of claim 1 above). 

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over SANDFORD et al. (US 2013/0184686; of record) in view of CHUNG et al. (US 2012/0319325; of record) and further in view of ANAND et al. (US 2005/0260374; of record). SANDFORD and CHUNG teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 7: SANDFORD and CHUNG remain as applied above. SANDFORD, modified thus far, fails to explicitly disclose the claimed first outer tube comprising one or more tubes whose diameter is smaller than that of the first outer tube and where the one or more tubes are bonded to the first outer tube. However, ANAND teaches an apparatus for incorporating lumens into the wall of a tubular extrusion (title). ANAND further teaches an embodiment in which there is a tubular structure comprising multiple lumens having a smaller diameter than the tubular structure ([0040]; FIG. 6). It would have been prima facie obvious to one of ordinary skill in the art to incorporate the smaller lumens within the tubular structure taught by ANAND into SANDFORD modified thus far. Doing so is combining prior art elements for the predictable result of forming a tubular extrudate. 
As to claim 8: SANDFORD, CHUNG and ANAND remain as applied above and therefore read on the claimed bonding of the one or more tubes to the first outer tube being accomplished by welding (abstract; [0020]-[0021]; [0034] of ANAND). 
As to claim 9: SANDFORD, CHUNG and ANAND remain as applied above. SANDFORD, modified by CHUNG and ANAND, further teach the claimed one or more tubes operative to add a radiopaque stripe to the extrudate or to add a reactant to a surface of the extrudate ([0040]), for similar motivation discussed above in the rejection of claim 7. 
As to claim 10: SANDFORD, CHUNG and ANAND remain as applied above and therefore read on the claimed radiopaque stripe comprising barium (see [0040] of ANAND), for similar motivation discussed above in the rejection of claim 7. 
As to claim 11: SANDFORD, CHUNG and ANAND remain as applied above. SANDFORD, modified thus far, fails to explicitly disclose the claimed strap that reversibly secures the die to the first attachment block. However, ANAND further teaches die elements 18a and 18b which when joined allow for assembly elements 50 to remain both radially translatable and rotatable there between ([0037]); thus, the die elements 18a and 18b act as a strap reversibly securing one component to another, for similar motivation discussed in the rejection of claim 7. 
As to claim 12: SANDFORD, CHUNG and ANAND remain as applied above and therefore reads on the claimed strap being a metal, as the components are welded ([0020]). 
As to claim 13: SANDFORD, CHUNG and ANAND remain as applied above. SANDFORD, modified thus far, does not explicitly disclose the claimed die being welded to the conduit and where the conduit is welded to the first attachment block. However, ANAND teaches welding the assembly ([0020]). It would have been prima facie obvious to one of ordinary skill in the art to incorporate welding from ANAND into SANDFORD modified thus far such that the die, conduit and first attachment block are combined together. Doing so is applying a known technique to improve similar devices in the same way 
As to claim 14: SANDFORD, CHUNG and ANAND remain as applied above and therefore read on the claimed extrusion pin being inserted into the first outer tube and removed from the first outer tube; and where the fins slide into and out of slots contained in the first outer tube (see the rejection of claim 1 above). 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Applicant argues that in SANFORD the extrusion pin is fixed and the bushing (or bushing insert) is free floating; as evident in FIGs. 16 and 17, the extrusion pin 1600 has a threaded portion 1608 through which it engages a spider (see SANFORD [0069]), where the fixing of the extrusion pin in the die assembly to the spider causes it to be fixed and not free floating (see page 8, paragraph 6 of the arguments/remarks filed 01/06/2021). Applicant states that, in contrast, the extrusion pin in the claimed invention is free floating in the die and therefore not fixed to anything else in the die; therefore, SANFORD in not teaching a free floating extrusion pin does not teach all elements of the claimed invention. 
The Examiner respectfully disagrees. As discussed in the rejections above, it is unclear what the scope of “where the extrusion pin floats in the die” Applicant is intending to encompass with the term “floats”, as the arguments provided by the Applicant and broadest reasonable interpretation of “float” and “free floating” contradict the claimed invention as disclosed. Moreover, the arguments presented by Applicant above are in regards to FIGs. 16 and 17, neither of which were used in the rejection. It is the Examiner’s understanding that FIG. 21 used in the rejections above is a different example/embodiment in SANFORD. Should Applicant be able to apply the same arguments to annotated . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BRAEUNINGER (US 8,820,374); FABIAN (US 4,698,196); and HSU (US 5,792,486). While the prior art applied in the rejections above, as a whole, was satisfactory to read on the claimed structural recitation of “extrusion pin floats in the die” as recited in independent 1 and independent claim 18, given the discussion of “floats” in the rejections above under sections “Claim Rejections – 35 USC § 112” and “Claim Rejections – 35 USC § 103”; the Examiner notes the additional references above, found in updated search necessitated by the amendments to the claims, as the additional references teach apparatuses for extruding tubing including a floating aspect in regards to a mandrel and die pin.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743